IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON                 FILED
                            MAY SESSION, 1998              June 11, 1998

                                                        Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk

STATE OF TE NNE SSE E,            )    C.C.A. NO. 02C01-9709-CC-00359
                                  )
           Appellee,              )    FAYETTE COUNTY
                                  )
V.                                )
                                  )    HON. JOHN KERRY BLACKWOOD,
                                  )    JUDGE
WILLIE J. WADE,                   )
                                  )    (POS SES SION OF SC HED ULE II
           Appe llant.            )    DRUG WITH INTENT TO SELL)



FOR THE APPELLANT:                     FOR THE APPELLEE:

HAROLD D. ARCHIBALD                    JOHN KNOX WALKUP
Falls Building, Suite 790              Attorney General & Reporter
22 North Front Street
Memphis, TN 38103                      ELIZABETH T. RYAN
                                       Assistant Attorney General
                                       2nd Floor, Cordell Hull Building
                                       425 Fifth Avenu e North
                                       Nashville, TN 37243

                                       ELIZABETH T. RICE
                                       District Attorn ey Ge neral
                                       302 Market Street
                                       Somerville, TN 38068




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                  OPINION
       The Defendant, Willie Wade, appeals as of right his conviction of possession

of coca ine with the inte nt to de liver follow ing a ju ry trial in the Fayette Co unty

Crim inal Court.   The trial court sentenced Defendant as a Range I Standard

Offender to twelve (12) years in the Department of Correction and fined him a total

of $20,0 00. In th is app eal, Defendant argues that the evidence was insu fficient to

sustain a guilty verdict beyond a reasona ble doubt. W e affirm the judgment of the

trial court.



       On November 29, 1996, Captain Arthur Williamson of the Somerville Police

Department was on routine patrol in Somerville. Captain Williamson was looking for

Defendant to talk to him about a certain matter when about 12:00 p.m. he saw

Defendant stopped at a stop sign in his vehicle. Captain Williamson pulled up

behind Defendant’s vehicle and turned on his sire n and blue lig hts. De fenda nt did

not stop and instead sped up and pulled away from Cap tain William son. How ever,

Defendant soon stopped his car in an apartment complex. Captain Williamson

pulled up next to Defendant and they both got out of their cars. The Captain asked

Defendant “what was the hurry and why he sped away.” Defendant told him that

“he just did n’t want to know what the problem was, he didn’t wan t to go to jail.”

Captain Willia mson then told Defendant that he needed to speak with him, but

Defendant pulled aw ay from Williamson, who had been holding Defendant by the

back of his jacke t, and ran off into the ap artment com plex.



       Cap tain Williamson called for back-up and then started running after

Defen dant. Wh en he fina lly caught u p with Defendant, he placed Defendant under

                                          -2-
arrest and frisked him for weapons. As Williamson was escorting Defendant back

to the p atrol ca r, Inves tigator K evin Crawford arrived on the scen e. Crawford then

frisked Defe ndan t again before placin g him in the p atrol car and found a plas tic

bagg ie containing a white powder substance in Defendant’s coat pocket. Craw ford

also seized $337.44 from Defendant.           The denominations of the bills were as

follows: nine $ 20 bills, one $ 10 bill, twenty -seve n $5 b ills and twelve $1 bills. Before

Defendant left the scene, his mother arrived, and in response to a question asked

by his mothe r, Defendan t stated, “they got the po wder off of me .”



       Kay Sheriff, a forensic scientist with the Tennessee Bureau of Investigation

analyzed the subs tance b rought to the lab by In vestigator Crawfo rd. The white

powder tested positive for cocaine and weigh ed 2.2 gram s.                 Bas ed on his

undercover work bo th buying and selling drugs, Investigator Crawford testified that

the estimated street value of the substance Defendant had in his possession at the

time of his arrest was approximately $300. He also said that “the $20 denomination

is the normal currency used in the drug trade.” Captain Williamson testified that he

had known De fendan t for most of his life and that he had never known Defendant

to have a ny gainfu l employ ment.



                             I. Sufficiency of the Evidence



       When an accused challenges the sufficiency of the convicting evidence, the

standard is whether, after reviewing the evidence in the light most favorable to the

prosection, any rational trier o f fact could have fou nd the e ssential e lemen ts of the

crime beyond a reason able do ubt. Jack son v. V irginia, 443 U.S. 307, 319 (19 79).

This standa rd is applica ble to finding s of guilt pred icated upon direct evidence,

                                             -3-
circumstantial eviden ce or a com binatio n of dire ct and circum stantia l evidence.

State v. Matthews, 805 S.W.2d 776, 7 79 (T enn. C rim. A pp. 19 90). O n app eal, the

State is entitle d to the strong est leg itimate view of th e evidence and all inferences

therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Because a

verdict of guilt removes the presumption of innocence and replaces it with a

presumption of guilt, the accused has the burden in this court of illustrating why the

evidence is insufficient to suppo rt the verdict re turned b y the trier of fac t. State v.

Williams, 914 S.W.2d 940, 945 (Tenn. Crim. App. 1995) (citing State v. Tug gle, 639

S.W.2d 913, 91 4 (Ten n. 1982 )); State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).



       Questions conce rning the credibility of the witnesses, the weigh t and valu e to

be given the evidence, as well as all factual issues raised by the evide nce, are

resolved by the trier of fa ct, not this co urt. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 1987). Nor may this court

reweig h or reevalu ate the ev idence . Cabbage, 571 S.W .2d at 835. A jury verdic t

approved by the trial judg e accre dits the Sta te’s witnesse s and re solves all co nflicts

in favor of the State. Grace, 493 S.W.2d at 476.



       Defendant argue s that th e evide nce w as insufficient to convict him of

possession of cocaine with inten t to deliver. Tennessee Code Annotated section 39-

17-417(a)(4) provides that it is an offe nse to “[p]ossess a controlled substan ce with

intent to manufacture, deliver or sell such controlled substance.” The statute also

provides that where the substance is cocaine in an amount equal to or greater than

0.5 grams, the offense is a Class B felony.” Tenn. Code Ann. § 39-17-417(c )(1).

Defendant was charged with and convicted of the possession of m ore than 0.5




                                            -4-
grams of co caine with the inten t to deliver. The lab rep ort revealed that the actual

amount of cocaine found in Defendant’s possession was 2.2 grams.



       Tennessee law allows a jury to infer from the amount of a controlled

substance or substances possessed by an offender, along with other relevant facts

surrounding the arrest, that the controlled substance or substances were possessed

for the purpose of selling or otherwise dispensing the drug. Te nn. Co de Ann . § 39-

17-419. In State v. Larry G. H art, C.C.A. No. 02C01-9406-CC-00111, Hardin C ounty

(Tenn. Crim . App., Jacks on, Ju ne 28 , 1995 ) (no R ule 11 application filed), the

defendant had only one gram of cocaine in his possession, but when that fact was

viewed in light of all the circumstances, this Court found that amount to be sufficient

to sus tain a guilty verdic t. Furthermore, this Court has held that the possession of

a beeper and $239.00 in cash, though not criminal offenses in and of themselves,

when coupled with the possession of 1.1 gram of cocaine, was sufficient evidence

for the jury to conclud e that a de fendan t was gu ilty of posse ssion of c ocaine with the

intent to deliver. See State v. Ron ald Mitc hell, C.C.A. No. 02C01-9702-CC-00070,

Laud erdale County (Tenn. Crim. App., Jackson, Sept. 15, 1997) (Rule 11 application

denied April 27, 1998). In the instant case, the proof in the record establishes that

Defendant had 2.2 grams of cocaine in his possession and that he tried to flee from

the police twice. That 2.2 grams of cocaine was estimated by Investigator Craw ford

to be wo rth abo ut $30 0 in street value. The record also reveals the uncontradicted

testimony of Investigator Crawford that the $20 denomination is the normal currency

used in the drug trade. Defendant had nine $20 bills in his possession at the time

of his arrest. The evidence also shows the large total amount of $337.44 in cash that

Defendant had on his person when he was arrested. Finally, there was Captain

W illiams on’s testimony that he did not know of Defendant ever having any gainful

                                            -5-
emplo ymen t. All of the foregoing facts lend credence to the jury’s verdict, and we

therefore conclude that a rational basis existed for the jury’s conclusion that

Defen dant po ssesse d the coc aine with th e intent to d eliver.



      Accordingly, the judgment of the trial court is affirmed.



                                  ____________________________________
                                  THOMAS T. W OODALL, Judge



CONCUR:


___________________________________
JOHN H. PEAY, Judge


___________________________________
PAUL G. SUMMERS , Judge




                                           -6-